IN THE SUPREME COURT OF THE STATE OF NEVADA


                     WASHOE COUNTY SCHOOL DISTRICT,                          No. 83713
                     A POLITICAL SUBDIVISION OF THE
                     STATE OF NEVADA,                                            FILE
                     Appellant,
                                                                                  AUG 1 1 2022
                     vs.
                                                                               EL 7 "Lk1E'   À. BROWN
                     CAIDYN EDLUND,                                          CLE                   COURT

                     Res iondent.                                           BY
                                                                                   DEPUTY OLERX



                           ORDER AFFIRMING IN PART AND REVERSING IN PART
                                 This is an appeal from a district court order modifying an
                     arbitration award.    Second Judicial District Court, Washoe County;
                     Kathleen A. Sigurdson, Judge.'
                                 After appellant Washoe County School District (WCSD)
                     terminated respondent Caidyn Edlund from his position as a special
                     education teacher for bringing a weapon onto school property, the parties
                     participated in arbitration to determine whether WCSD had just cause to
                     terminate him. The district court reversed the first arbitration award and
                     remanded the case for further proceedings before a different arbitrator. The
                     second arbitrator found that WCSD lacked just cause to terminate Edlund
                     and ordered Edlund reinstated to his previous position. The arbitrator
                     further found that although Edlund did not intend to bring a weapon to
                     school, he had nonetheless acted recklessly and therefore was not entitled
                     to back pay. Edlund challenged the award, and the district court vacated
                     the arbitrator's finding that Edlund had acted recklessly and ordered
                     WCSD to pay Edlund back pay. WCSD now appeals.



                            'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                     is not warranted.
SUPREME COURT
       OF
     NEVADA


(0) I 947A allejp,
                                                                                   2_ 2-          szoq
                            This court reviews a district court's decision on challenges to an
                arbitration award cle novo. Thomas v. City of N. Las Vegas, 122 Nev. 82,
                97, 127 P.3d 1057, 1067 (2006).      Nevada recognizes both statutory and
                common law grounds for vacating an arbitration award. See Health Plan of
                Nev., Inc. v. Rainbow Med., LLC, 120 Nev. 689, 695, 100 P.3d 172, 176
                (2004). When reviewing an arbitration award, the district court may either
                confirm the award, NRS 38.239, vacate the award, NRS 38.241, or modify
                the award in limited circumstances, NRS 38.242.
                            WCSD first argues that the district court exceeded its authority
                by vacating the arbitrator's finding, due to a lack of substantial evidence,
                that Edlund acted recklessly when he brought the weapon to school. See
                Clark Cty. Educ. Ass'n v. Clark Cty. Sch. Dist., 122 Nev. 337, 339, 131 P.3d
                5, 7 (2006) (explaining that when a court reviews an award to determine if
                it is arbitrary or capricious, it "may only concern itself with the arbitrator's
                findings and whether they are supported by substantial evidence"). We
                disagree. The record contains no evidence that Edlund intentionally or
                knowingly brought a weapon onto school property or any evidence "which a
                reasonable mind might accept as adequate to support [the} conclusion" that
                he had acted recklessly. Nev. Pub. Emps. Ret. Bd. v. Smith, 129 Nev. 618,
                624, 310 P.3d 560, 564 (2013) (internal citation omitted); cf. Restatement
                (Second) of Torts § 500 cmt. g (1965) ("[R]eckless misconduct requires a
                conscious choice of a course of action, either with knowledge of the serious
                danger to others involved in it or with knowledge of facts which would
                disclose this danger to any reasonable man."). Indeed, the arbitrator found
                that Edlund's conduct was unintentional and inadvertent; thus WCSD
                lacked just cause to terminate him under NRS 391.750(1)(u), (4) (providing
                that a teacher may be dismissed for "gross misconduct," which "includes any

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                    act or omission that is in wanton, willful, reckless or deliberate disregard of
                    the interests of a school or school district or a pupil thereof' (emphasis
                    added)). These findings do not support the conclusion that Edlund acted
                    recklessly. We therefore conclude that the district court did not err when it
                    vacated that finding.
                                WCSD next challenges the portion of the district court's order
                    requiring it to pay Edlund back pay. Below, Edlund argued, and the district
                    court agreed, that the arbitrator manifestly disregarded a law entitling
                    Edlund to back pay.      This court recently clarified that to constitute a
                    manifest disregard of the law, "the arbitrator must not only reach a legally
                    incorrect result, [he] must do so deliberately." News+Media Cap. Grp. LLC
                    v. Las Vegas Sun, Inc., 137 Nev., Adv. Op. 45, 495 P.3d 108, 118 (2021).
                    Here, the record does not demonstrate that the arbitrator "knowingly
                    disregard[ed] clearly controlling law," id., 495 P.3d at 119, as there is no
                    indication that the arbitrator considered whether the statute at issue, NRS
                    391.760, applied to the parties' dispute or whether it entitled Edlund to back
                    pay. See also Clark Cty. Educ. Ass'n, 122 Nev. at 342, 131 P.3d at 8 ("[T]he
                    issue is . . . whether the arbitrator, knowing the law and recognizing that
                    the law required a particular result, simply disregarded the law." (quoting
                    Bohlmann v. Printz, 120 Nev. 543, 547, 96 P.3d 1155, 1158 (2004))).
                    Therefore, the district court erred when it found the arbitrator manifestly
                    disregarded the applicable law and ordered back pay on that basis.2 Based


                          2We  further conclude that the district court erred when it found that
                    NRS 391.760(3) entitled Edlund to back pay, as that statute only applies
                    when the district superintendent suspends an employee, and the school
                    principal suspended Edlund, not the superintendent. See NRS 391.760(1)-
                    (2) (discussing circumstances in which the superintendent may suspend an
                    employee pending disposition of a criminal charge).
SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    a4ez
                upon the foregoing, we affirm the district court's order insofar as it vacates
                the arbitrator's finding of recklessness and reverse that part of the order
                awarding Edlund back pay.
                                It is so ORDERED.3




                                          Parraguirre


                  kit:44,2                  , •                                        Sr.J.
                Silver




                cc:      Hon. Kathleen A. Sigurdson, District Judge
                         Margaret M. Crowley, Settlement Judge
                         Washoe County School District/Office of the General Counsel
                         Luke A. Busby
                         Washoe District Court Clerk




                         3TheHonorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.

SUPREME COURT
        Of
     NEVADA
                                                        4
(0) 1947A